DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	
Response to Arguments
Applicant’s amendments and arguments filed 6/03/2022 overcame the rejection of under 35 U.S.C. 102(a)(1) as being anticipated by Gargac et al (9,629,725). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Stone et al (7,959,680), or, Stone in view of Borowsky (8,579,984).
Stone et al teaches a kit comprising a scapula prosthesis 240 including a glenosphere 246 having a first side, a second side opposite the first side, an articular surface on the first side (self-evident) and a perimeter at an intersection of the first and second sides (self-evident).
However, Stone et al fails to teach a hollowed out portion (uses a male taper connector) on the second side of the glenosphere. It would have been an obvious reversal of parts to one having ordinary skill in the art to have swapped the male taper 248 with a female taper to obtain predictable results producing a “hollowed out portion”. (The female taper of body portion 242 would be swapped with a male taper).


    PNG
    media_image1.png
    320
    305
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    374
    327
    media_image2.png
    Greyscale


Said prosthesis comprising a glenoid plate including a body portion 242 and a stem portion 232 (or would have been obvious to one having ordinary skill in the art to have added an additional a generally longitudinal stem to anchor the prosthesis to bone), the body portion having a first side and a second side and being operatively connected (via the male taper) to the hollowed out portion (female taper) of the glenosphere such that the first side of the body portion faces the glenosphere. Said stem portion extending from the second side of the body portion and being configured to be fixed to a glenoid of a patient.
Said prosthesis comprising a plurality of accessory fixation points (see figures 15-16 above, generally 232) located on (b) the body portion of the glenoid plate arranged around the stem. Each of the plurality of accessory fixation points being configured to receive an accessory fixed thereto through use of a fastening mechanism 232 (functional language only)
A plurality of accessories 230, each of the accessories being configured to be secured to a selected one of the accessory fixation points (note dependent claim 5 claiming one accessory is configured to be attached to two fixation points). It is noted that Stone et al teaches two accessories 230 attached via bracket 224. 
Wherein at least one of the accessories has a first end and a second end, the first end being configured to be secured to the selected one of the accessory fixation points of the prosthesis through use of a fastening mechanism (screw 232), the second end being configured to be attached to bone of a patient at a location outside the perimeter of the glenosphere (as shown in figures 15-6 above).
As shown the accessories are plates. It is inherent that the plates are bendable, or at least would have been obvious to one having ordinary skill, such that the plate could rest against the scapula for support and leave no gap (as shown).
Stone et al in view of Borowsky (8,579,984):
If Stone is unclear as teaching a plurality of accessories 230, each of the accessories being configured to be secured to a selected one of the accessory fixation points, Borowsky also teaches a kit/prosthesis comprising a plurality of accessories 30 which can be connected via a bracket 44 (Fig. 7, similar to Stone et al) or having no bracket (Figs. 2C-2D); see all embodiments. 

    PNG
    media_image3.png
    638
    631
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    242
    564
    media_image4.png
    Greyscale

It would have been obvious to one having ordinary skill in the art to made at least one of the plurality of accessories of Stone wherein each of the accessories being configured to be secured to a selected one of the accessory fixation points as taught by Borowsky with the accessories of Stone et al such that bracket 224 is removed leaving less foreign matter in the body and which can irritate soft tissues.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE EDWARD SNOW whose telephone number is (571)272-4759. The examiner can normally be reached 6:00 am - 5:00 pm Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on (571) 270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRUCE E SNOW/           Primary Examiner, Art Unit 3774